--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.48
LINEAR TECHNOLOGY CORPORATION
2009 EXECUTIVE BONUS PLAN
(as amended July 20, 2010)


TABLE OF CONTENTS
SECTION 1 BACKGROUND, PURPOSE AND DURATION
 
1.1
Effective Date
1
1.2
Purpose of the Plan
1
SECTION 2 DEFINITIONS
1
 
2.1
“Actual Award”
1
2.2
“Affiliate”
1
2.3
“Base Salary”
1
2.4
“Board”
2
2.5
“Code”
2
2.6
“Committee”
2
2.7
“Company”
2
2.8
“Determination Date”
2
2.9
“Employee”
2
2.1
“Fiscal Year”
2
2.11
“Maximum Award”
2
2.12
“Participant”
3
2.13
“Payout Formula”
3
2.14
“Performance Period”
3
2.15
“Performance Goals”
3
2.16
“Plan”
3
2.17
“Shares”
3
2.18
“Target Award”
4
2.19
“Termination of Employment”
4
SECTION 3 SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
3.1
Selection of Participants
4
3.2
Determination of Performance Goals
4
3.3
Determination of Target Awards
4
3.4
Determination of Payout Formula or Formulae
4
3.5
Date for Determinations
5
3.6
Determination of Actual Awards
5
SECTION 4 PAYMENT OF AWARDS
 
4.1
Right to Receive Payment
5
4.2
Timing of Payment
5
4.3
Form of Payment
6
SECTION 5 ADMINISTRATION
 
5.1
Committee is the Overseeing Authority
6
5.2
Committee Authority
6
5.3
Decisions Binding
6
SECTION 6 GENERAL PROVISIONS
 
6.1
Tax Withholding
6
6.2
No Effect on Employment
7
6.3
Participation
7
6.4
Indemnification
7
6.5
Successors
7
6.6
Beneficiary Designations
7
6.7
Nontransferability of Awards
8
SECTION 7 AMENDMENT, TERMINATION AND DURATION
7.1
Amendment, Suspension or Termination
8
7.2
Duration of the Plan
8
SECTION 8 LEGAL CONSTRUCTION
 
8.1
Gender and Number
8
8.2
Severability
8
8.3
Requirements of Law
8
8.4
Governing Law
9
8.5
Captions
9




 
 

--------------------------------------------------------------------------------

 



SECTION 1: BACKGROUND, PURPOSE AND DURATION


1.1           Effective Date.  The Plan is effective as of November 4, 2009,
subject to ratification by an affirmative vote of the holders of a majority of
the Shares that are present in person or by proxy and entitled to vote at the
2009 Annual Meeting of Stockholders of the Company.


1.2   Purpose of the Plan.  The Plan is intended to increase stockholder value
and the success of the Company by motivating key executives (1) to perform to
the best of their abilities, and (2) to achieve the Company’s objectives.  The
Plan’s goals are to be achieved by providing such executives with incentive
awards based on the achievement of goals relating to the performance of the
Company.  The Plan is intended to permit the grant of awards that qualify as
performance-based compensation under Section 162(m) of the Code.


SECTION 2: DEFINITIONS


The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:


2.1           “Actual Award” means as to any Performance Period, the actual
award (if any) payable to a Participant for the Performance Period.  Each Actual
Award is determined by the Payout Formula for the Performance Period, subject to
the Committee’s authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.


2.2           “Affiliate” means any corporation or other entity (including, but
not limited to, partnerships and joint ventures) controlled by the Company.


2.3           “Base Salary” means as to any Performance Period, Participant’s
annual salary rate on the last day of such Performance Period.  Such Base Salary
shall be before both (1) deductions for taxes or benefits, and (2) deferrals of
compensation pursuant to Company-sponsored plans.  For avoidance of doubt, “Base
Salary” does not include bonuses, commissions, equity compensation, incentive or
other compensation.


2.4           “Board” means the Board of Directors of the Company.


2.5           “Code” means the Internal Revenue Code of 1986, as
amended.  Reference to a specific section of the Code or regulation thereunder
shall include such section or regulation, any valid regulation promulgated
thereunder, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.


2.6           “Committee” means the Compensation Committee of the Board, or such
other committee as may be designated by the Board to oversee and be the
decision-making authority regarding operation and implementation of the Plan.


2.7           “Company” means Linear Technology Corporation, a Delaware
corporation, or any successor thereto.


2.8           “Determination Date” means the latest possible date that will not
jeopardize a Target Award or Actual Award’s qualification as performance-based
compensation under Section 162(m) of the Code.


2.9            “Employee” means any employee of the Company or of an Affiliate,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.


2.10           “Fiscal Year” means the fiscal year of the Company.


2.11           “Maximum Award” means as to any Participant $5,000,000 in any
Fiscal Year.


2.12           “Participant” means as to any Performance Period, an Employee who
has been selected by the Committee for participation in the Plan for that
Performance Period.


2.13           “Payout Formula” means as to any Performance Period, the formula
or payout matrix established by the Committee pursuant to Section 3.4 in order
to determine the Actual Awards (if any) to be paid to Participants.  The formula
or matrix may differ from Participant to Participant.


2.14           “Performance Period” means any Fiscal Year or such other period
(shorter or longer), as determined by the Committee in its sole discretion.


2.15           “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant for a Target Award for a Performance Period.  As determined by the
Committee, the Performance Goals for any Target Award applicable to a
Participant may provide for a targeted level or levels of achievement using one
or more of the following measures:  annual revenue; cash flow; cash flow from
operations; total earnings; earnings per share, diluted or basic; earnings per
share from continuing operations, diluted or basic; earnings before interest and
taxes; earnings before interest, taxes, depreciation, and amortization; pre-tax
profit; earnings from operations; net asset turnover; inventory turnover;
capital expenditures; net earnings; operating earnings; gross or operating
margin; profit margin, debt; working capital; return on equity; return on net
assets; return on total assets; return on capital; return on investment; return
on sales; net or gross sales; market share; economic value added; cost of
capital; change in assets; expense reduction levels; debt reduction;
productivity; new product introductions; delivery performance; safety record;
stock price; operating income expressed as a percent of sales; and total
stockholder return.  The Performance Goals may differ from Participant to
Participant and from award to award.  Prior to the Determination Date, the
Committee shall determine whether any significant element(s) shall be included
in or excluded from the calculation of any Performance Goal with respect to any
Participants.


2.16           “Plan” means the Linear Technology Corporation 2009 Executive
Bonus Plan, as set forth in this instrument and as hereafter amended from time
to time.


2.17           “Shares” means shares of the Company’s common stock.


2.18            “Target Award” means the target award payable under the Plan to
a Participant for a Performance Period, expressed as a percentage of his or her
Base Salary, as determined by the Committee in accordance with Section 3.3.


2.19           “Termination of Employment” means a cessation of the
employee-employer relationship between an Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, disability, retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous reemployment by the Company or an Affiliate.


SECTION 3;SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS


3.1           Selection of Participants.  The Committee, in its sole discretion,
shall select the Employees who are to be Participants for any Performance
Period.  Participation in the Plan is in the sole discretion of the Committee,
and on a Performance Period by Performance Period basis.  Accordingly, an
Employee who is a Participant for a given Performance Period in no way is
guaranteed or assured of being selected for participation in any subsequent
Performance Period.


3.2           Determination of Performance Goals.  The Committee, in its sole
discretion, shall establish the Performance Goals for each Participant for each
Performance Period.  Such Performance Goals shall be set forth in writing.


3.3           Determination of Target Awards.  The Committee, in its sole
discretion, shall establish a Target Award for each Participant.  Each
Participant’s Target Award shall be determined by the Committee in its sole
discretion, and each Target Award shall be set forth in writing.


3.4           Determination of Payout Formula or Formulae.  On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant.  Each Payout Formula shall (a) be in writing, (b)
be based on a comparison of actual performance to the Performance Goals, (c)
provide for the payment of a Participant’s Target Award if the Performance Goals
for the Performance Period are achieved, and (d) subject to Section 3.6, provide
for an Actual Award greater than or less than the Participant’s Target Award,
depending upon the extent to which actual performance exceeds or falls below the
Performance Goals.  Notwithstanding the preceding, in no event shall a
Participant’s Actual Award(s) for any Fiscal Year exceed the Maximum Award.


3.5           Date for Determinations.  The Committee shall make all
determinations under Sections 3.1 through 3.4 on or before the Determination
Date.


3.6           Determination of Actual Awards.  After the end of each Performance
Period, the Committee shall certify in writing the extent to which the
Performance Goals applicable to each Participant for the Performance Period were
achieved or exceeded.  The Actual Award for each Participant shall be determined
by applying the Payout Formula to the level of actual performance that has been
certified by the Committee.  Notwithstanding any contrary provision of the Plan,
the Committee, in its sole discretion, may (a) eliminate or reduce the Actual
Award payable to any Participant below that which otherwise would be payable
under the Payout Formula, and (b) determine what Actual Award, if any, will be
paid in the event of a Termination of Employment as the result of a
Participant’s death, disability, or retirement or upon a change of control or in
the event of a Termination of Employment following a change of control prior to
the end of the Performance Period, and (c) determine what Actual Award, if any,
will be paid in the event of a Termination of Employment other than as the
result of a Participant’s death, disability or retirement prior to a change of
control and prior to the end of the Performance Period to the extent an Actual
Award would have otherwise been achieved had the Participant remained employed
through the end of the Performance Period.


SECTION 4: PAYMENT OF AWARDS


4.1           Right to Receive Payment.  Each Actual Award that may become
payable under the Plan shall be paid solely from the general assets of the
Company.  Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.


4.2           Timing of Payment.  Payment of each Actual Award shall be made as
soon as administratively practicable, but no later than the later of (i) the
fifteenth day of the third month following the close of the Fiscal Year in which
the Participant’s Actual Award has been earned and is no longer subject to a
substantial risk of forfeiture or (ii) March 15 following the calendar year in
which the Participant’s Actual Award has been earned and is no longer subject to
a substantial risk of forfeiture; provided that the Committee may permit
Participants to elect to defer payment of their Actual Awards in a manner
satisfying the requirements of Section 409A of the Code.
It is the intent that this Plan comply with the requirements of Code Section
409A, such that none of the payments to be provided hereunder will be subject to
the additional tax imposed under Code Section 409A, and any ambiguities herein
will be interpreted to so comply.


4.3           Form of Payment.  Each Actual Award shall be paid in cash (or its
equivalent) in a single lump sum unless otherwise deferred in accordance with
Section 4.2.


SECTION 5: ADMINISTRATION


5.1           Committee is the Overseeing Authority.  The Committee shall have
responsibility for, and shall be the authorized body that makes decisions
regarding, the operation and implementation of the Plan.  The Committee shall
consist of not less than two (2) members of the Board.  The members of the
Committee shall be appointed from time to time by, and serve at the pleasure of,
the Board.  Each member of the Committee shall qualify as an “outside director”
under Section 162(m) of the Code.  If it is later determined that one or more
members of the Committee do not so qualify, actions taken by the Committee prior
to such determination shall be valid despite such failure to qualify.


5.2           Committee Authority.  It shall be the duty of the Committee to
oversee, be responsible for and make all substantive decisions regarding the
operation and implementation of the Plan in accordance with the Plan’s
provisions.  The Committee shall have all powers and discretion necessary or
appropriate to make decisions regarding the Plan and to control its operation,
including, but not limited to, the power to (a) determine which Employees shall
be granted awards, (b) prescribe the terms and conditions of awards, (c)
interpret the Plan and the awards, (d) adopt such procedures and subplans as are
necessary or appropriate to permit participation in the Plan by Employees who
are foreign nationals or employed outside of the United States, (e) adopt rules
for the operation, implementation, interpretation and application of the Plan as
are consistent therewith, and (f) interpret, amend or revoke any such rules.


5.3           Decisions Binding.  All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.


SECTION 6: GENERAL PROVISIONS


6.1           Tax Withholding.  The Company shall withhold all applicable taxes
from any Actual Award, including any federal, state and local taxes (including,
but not limited to, the Participant’s FICA and SDI obligations).


6.2           No Effect on Employment.  Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause.  Employment with the
Company and its Affiliates is on an at-will basis only.  The Company expressly
reserves the right, which may be exercised at any time and without regard to
when during a Performance Period such action occurs, to terminate any
individual’s employment with or without cause, and to treat him or her without
regard to the effect which such treatment might have upon him or her as a
Participant.  For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Affiliates (or between Affiliates) shall
not be deemed a Termination of Employment.


6.3           Participation.  No Employee shall have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award.


6.4           Indemnification.  Each person who is or shall have been a member
of the Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.


6.5           Successors.  All obligations of the Company under the Plan, with
respect to awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.


6.6           Beneficiary Designations.  If permitted by the Committee, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
vested but unpaid award shall be paid in the event of the Participant’s
death.  Each such designation shall revoke all prior designations by the
Participant and shall be effective only if given in a form and manner acceptable
to the Committee.  In the absence of any such designation, any vested benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.


6.7           Nontransferability of Awards.  No award granted under the Plan or
any rights related thereto may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will, by the laws of descent
and distribution, or to the limited extent provided in Section 6.6.  All rights
with respect to an award granted to a Participant shall be available during his
or her lifetime only to the Participant.


SECTION 7: AMENDMENT, TERMINATION AND DURATION


7.1           Amendment, Suspension or Termination.  The Board or the Committee,
each in its sole discretion, may amend or terminate the Plan, or any part
thereof, at any time and for any reason. The amendment, suspension or
termination of the Plan shall not, without the consent of the Participant, alter
or impair any rights or obligations under any Target Award theretofore granted
to such Participant.  No award may be granted during any period of suspension or
after termination of the Plan.


7.2           Duration of the Plan.  The Plan shall commence on the date
specified herein, and subject to Section 7.1 (regarding the Board or the
Committee’s right to amend or terminate the Plan), shall remain in effect
thereafter through the Company’s 2014 Annual Meeting of Stockholders.


SECTION 8:LEGAL CONSTRUCTION


8.1           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.


8.2           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


8.3           Requirements of Law.  The granting of awards under the Plan shall
be subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.


8.4           Governing Law.  The Plan and all awards shall be construed in
accordance with and governed by the laws of the State of California, but without
regard to its conflict of law provisions.


8.5           Captions.  Captions are provided herein for convenience only, and
shall not serve as a basis for interpretation or construction of the Plan.

 
 

--------------------------------------------------------------------------------

 
